Citation Nr: 1531606	
Decision Date: 07/24/15    Archive Date: 08/05/15

DOCKET NO.  12-17 863A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a disability rating for left optic neuropathy with visual field loss in excess of 10 percent. 


REPRESENTATION

Appellant (the Veteran) is represented by: Disabled American Veterans 


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Cramp, Counsel

INTRODUCTION

The Veteran had active duty service from May 1976 to June 1979.

This appeal comes before the Board of Veterans' Appeals (Board) from a March 2009 rating decision of the RO in Philadelphia, Pennsylvania.

In May 2015, the Veteran presented testimony at a Board hearing, chaired by the undersigned Veterans Law Judge sitting at the RO.  A transcript of the hearing is associated with the claims file.

On the record of the Board hearing and in a VA Form 21-526EZ received in May 2015, the Veteran raised the claims of entitlement to service connection for headaches, depression, and a right eye disorder, each claimed as secondary to his left optic neuropathy.  Although it appears that the RO has begun development of those claims, as they have not yet been adjudicated, the Board refers them to the RO for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

After a review of all of the evidence, the Board finds that additional development and adjudication by the agency of original jurisdiction is necessary before the Board can decide the appeal.  

The Veteran was afforded a VA examination on October 15, 2014.  While the examiner indicated that a visual field (Goldman) examination was not conducted, he noted that a Goldman field examination had been ordered.  In the November 2014 supplemental statement of the case, the RO cited to a "VA addendum to include Goldman Results dated October 17, 2014."  However, a copy of the October 17, 2014 addendum cannot be located in the VBMS or Virtual VA file.  The Board notes that it does not have access to CAPRI or other Veterans Health Administration repositories.  In order for the record on appeal to be complete, a copy of this report needs to be placed in VBMS or Virtual VA.  

As noted in the Introduction, since the November 2014 supplemental statement of the case, the RO has started development of a separate claim of entitlement to service connection for a right eye disorder.  In developing that claim, the RO ordered a VA examination in July 2015.  That examination report contains findings pertinent not only to the right eye claim, but also to the service-connected left eye claim on appeal.  The RO has not yet issued a supplemental statement of the case to include consideration of those examination results.

The agency of original jurisdiction will furnish the appellant and his or her representative, if any, a supplemental statement of the case if the agency of original jurisdiction receives additional pertinent evidence after a statement of the case or the most recent supplemental statement of the case has been issued and before the appeal is certified to the Board of Veterans' Appeals and the appellate record is transferred to the Board.  See 38 C.F.R. § 19.31(b)(1) (2014).

While the claim of entitlement to service connection for a right eye disorder is not on appeal, the outcome of that claim has a potential impact on the rating claim for left optic neuropathy with visual field loss, as ratings for visual disorders are based on the visual acuity in each eye.  In the event that the RO grants service connection for a right eye disorder, this would affect the rating to be assigned for the left eye as well.  

Accordingly, the case is REMANDED for the following action:

1.  Ensure that a copy of the October 17, 2014 addendum, to include Goldman test results, is placed in VBMS or Virtual VA.  

2.  After completing development and adjudication of the Veteran's claim of entitlement to service connection for a right eye disorder (which is not on appeal), readjudicate the remanded issue of entitlement to service connection for left optic neuropathy with visual field loss.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided a supplemental statement of the case and an appropriate time period for response.  The case should then be returned to the Board for further consideration, if otherwise in order. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2014).


